           Case 1:19-cr-10141-LTS Document 133 Filed 05/26/20 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                              )
                                                      )
                                                      )
v.                                                    )                 Criminal No. 1:19-cr-10141-LTS
                                                      )
                                                      )
SHELLEY M. RICHMOND JOSEPH                            )


     JUDGE SHELLEY M. RICHMOND JOSEPH’S MOTION FOR LEAVE TO FILE
              REPLY IN SUPPORT OF HER MOTION TO COMPEL

         Pursuant to Local Rule 7.1(b)(3), the Defendant Joseph respectfully requests leave to

submit a reply to the government’s Opposition to Defendant’s First Supplementary Motion to

Compel, Second Motion to Compel, and Third Motion to Compel just filed on Thursday, May

21, 2020. The Defendant asserts that this reply brief is necessary to address what the defense

believes are (1) material mischaracterizations of fact, (2) material unsupported statements of law,

and (3) will otherwise substantially assist the Court in resolving the above-mentioned motions.

The government opposes the relief requested in this motion. 1

         WHEREFORE, Defendant Joseph respectfully requests that the Court allow this Motion

and permit her to file a reply memorandum in further support of her Motions to Compel today.


                                                               Respectfully submitted,


                                                               SHELLEY M. RICHMOND JOSEPH
                                                               /s/ Thomas M. Hoopes
                                                               THOMAS M. HOOPES, ESQ.
                                                               BBO No. 239340


1
  The government’s email response to undersigned counsel stated that the basis for its opposition was two-fold: (1)
the defendant already received leave to file an enlarged brief supporting the First Supplemental Motion to Compel
Evidence of Bias and (2) argument is scheduled in one week (June 2, 2020). The defense has indicated in writing
that it has no objection to a government sur-response (whenever filed).

                                                          1
         Case 1:19-cr-10141-LTS Document 133 Filed 05/26/20 Page 2 of 2



                                                      /s/ Douglas S. Brooks
                                                      DOUGLAS S. BROOKS, ESQ.
                                                      BBO No. 636697
                                                      LibbyHoopes, P.C.
                                                      399 Boylston Street
                                                      Boston, MA 02116
                                                      617.338.9300
                                                      Email: thoopes@libbyhoopes.com

                                                      /s/ Elizabeth N. Mulvey
                                                      ELIZABETH N. MULVEY, ESQ.
                                                      BBO No. 542091
                                                      Crowe & Mulvey
                                                      77 Franklin Street, 3rd Floor
                                                      Boston, MA 02110
                                                      617.426.4488
                                                      emulvey@croweandmulvey.com

Dated: May 26, 2020


                      LOCAL RULES 7.1 and 112.1 CERTIFICATION

        I hereby certify that undersigned counsel has conferred with counsel for the United States
in a good-faith effort to resolve or narrow the issue of filing a reply to the government’s
responses. The government opposes the defense request.

                                                      /s/ Thomas M. Hoopes
                                                      Thomas M. Hoopes, Esq.

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-participants on May 26, 2020.


                                                      /s/ Thomas M. Hoopes
                                                      Thomas M. Hoopes, Esq.




                                                 2
